



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. El-Sayed, 2013 ONCA 754

DATE: 20131212

DOCKET: C57153

Cronk, Watt and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdul Mohammed El-Sayed

Applicant/Appellant

Christopher D. Hicks, for the applicant/appellant

Sarah Egan, for the respondent

Heard: December 6, 2013

On appeal from the sentence imposed on May 15, 2013 by
    Justice Gregory A. Pockele of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pleaded guilty to possession of marijuana for the purpose
    of trafficking.  Based on a joint submission, he was sentenced to 90 days
    imprisonment, plus 18 months probation with 80 hours of community service.  He
    appeals from sentence on the narrow ground that the sentencing judge erred by
    declining to permit him to serve his 90-day sentence on an intermittent basis.

[2]

We conclude that the appeal must be allowed.

[3]

A sentencing judges disposition attracts great deference from a reviewing
    court.  Appellate interference with a sentence imposed at trial is permitted
    only where the sentencing judge has erred in principle in the exercise of his
    or her discretion or where the sentence imposed is excessive.  Errors in
    principle include errors of law regarding the principles of sentencing, failing
    to take account of a relevant factor, taking account of an irrelevant factor,
    or overemphasizing or underemphasizing a relevant factor: see for example,
R.
    v. Rezaie
, [1996] O.J. No. 4468 (Ont. C.A.), at paras. 20-21.

[4]

In this case, in our view, the sentencing judge erred in principle in
    two respects.  First, he was critical of the appellant for obtaining employment
    and starting his own business while he had outstanding charges before the
    court.  Among other remarks, the sentencing judge commented, I want to be
    clear, intermittent sentences are not a movement by the courts for job
    creation.  The sentencing judges reasons confirm that his concerns regarding
    the appellants employment-related activities grounded his decision to deny the
    appellants request for an intermittent sentence.  We note that the Crown took
    no position on sentencing regarding that request.

[5]

With respect, the sentencing judges concerns on this issue were
    misplaced.  There was nothing legally objectionable about the appellants
    efforts to secure and maintain employment prior to sentencing.  Certainly these
    efforts did not preclude an intermittent sentencing option, if this were
    otherwise appropriate in accordance with the factors set out in s. 732 of the
Criminal
    Code
.  Indeed, as the appellants counsel points out, offenders are often
    encouraged by the courts to seek employment while awaiting the disposition of
    charges, as an aid to eventual rehabilitation.

[6]

The sentencing judge also concluded that the appellants
    employment-related activities were a ruse  created to generate commercial
    activity on [the appellants] part, a business and a job, so that [the
    appellant] could get the sentence [he wanted].  The sentencing judge also
    stated, I am concerned that you are trying to put me in a position where I
    sentence you differently than people who are unemployed.

[7]

With respect, these observations also reflect an error in principle.  As
    Crown counsel acknowledges, there is no evidence on this record to support the
    conclusion that the appellant was attempting to manipulate the sentencing
    process or the sentencing judge, or to otherwise mislead the court in order to
    obtain an unearned advantage on sentencing.

[8]

In light of these errors by the sentencing judge, the deference
    otherwise to be accorded to his sentencing decision is displaced.  It therefore
    falls to this court to fashion an appropriate sentence.

[9]

The Crown concedes that there is no evidence in this case that the
    employment situations outlined by the appellant on sentencing were bogus or
    illegitimate.  Further, as we have said, a non-intermittent sentence formed no part
    of the joint submission on sentencing  the Crown took no position on this
    issue.  We also note that the appellant has served 28 days of his sentence
    prior to being released on bail.

[10]

In
    the circumstances, we agree with the appellant that he should be permitted to
    serve the remainder of his 90-day sentence on an intermittent basis, commencing
    December 6, 2013.  He shall surrender into custody on Fridays no later than
    8:00 p.m. and be released on Mondays at 6:00 a.m., until his sentence has been
    served in full.  All other aspects of the sentence imposed by the sentencing
    judge remain in full force and effect.

[11]

Given
    the intermittent nature of the sentence, the correctional authorities might
    consider transferring the appellant to a correctional facility located closer
    to London, Ontario.

[12]

Accordingly,
    leave to appeal sentence is granted and the sentence appeal is allowed in
    accordance with these reasons.

E.A. Cronk J.A.

David Watt J.A.

K. van Rensburg J.A.


